Citation Nr: 0844946	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  02-21 713	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for pancreatitis.

2.  Entitlement to service connection for Type II diabetes 
mellitus secondary to the pancreatitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1971 to 
November 1981.  He did not serve in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.

A prior, September 2000, RO decision had denied the claims as 
not well grounded.  But the RO subsequently readjudicated 
these claims in May 2002 in light of the Veterans Claims 
Assistance Act (VCAA) eliminating the well-grounded 
requirement.  And although the RO reopened the claims, they 
were nevertheless denied on the underlying merits (i.e., 
based on a de novo review of the record).  

In June 2004, as support for his claims, the veteran 
testified at a video-conference hearing before the 
undersigned Veterans Law Judge (VLJ) of the Board.

In October 2004, the Board issued a decision that, in 
relevant part, determined it was appropriate to reopen the 
claims because there was new and material evidence.  
The Board then proceeded, however, to remand the claims to 
the RO via the Appeals Management Center (AMC) for further 
development and consideration before readjudicating them on 
the underlying merits.

Regrettably, the Board must again remand the claim for Type 
II diabetes mellitus.  The remand will again be via the AMC.  
However, the Board is going ahead and deciding - in fact, 
granting, the claim for pancreatitis.




FINDINGS OF FACT

The veteran had pancreatitis during service, in 1980, and 
after service in January 1984 and May 2002 as well as 
abnormal creatine levels in June 2000.  Also, a VA physician 
that examined him in December 2005, on remand, linked the 
current pancreatitis to that in service, and a June 2007 VA 
treatment record also characterized this condition as 
"chronic," meaning permanent.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the veteran's 
pancreatitis was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 and Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Since the Board is granting the veteran's claim, in full, 
there is no need to discuss whether there has been compliance 
with the duty-to-notify-and-assist provisions of the VCAA 
because, even if there has not been, this is merely 
inconsequential and, therefore, at most harmless, i.e., non-
prejudicial error.  38 C.F.R. § 20.1102; cf. Bernard v. 
Brown, 4 Vet. App. 384 (1993).  See also Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006); 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

Whether the Veteran is Entitled to Service Connection for 
Pancreatitis

The veteran claims he had pancreatitis during service and 
that he has continued to have episodic bouts of it since 
service.  He says that, in addition to having it 
during service, he has had it since service in 1984, 1990 and 
2002.  Because there is probative evidence supporting these 
allegations, service connection is warranted.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The veteran's service treatment records (STRs) confirm that, 
in November 1980, there was a diagnostic impression of 
active, albeit acute, pancreatitis.  Again in December 1980 
there was an assessment of acute pancreatitis of uncertain 
etiology, which reportedly was resolving.  In a medical 
history questionnaire completed during his military discharge 
examination, it was noted the veteran had experienced acute 
pancreatitis in December 1980, for which he had been 
evaluated and was then presently taking Maalox for control of 
his symptoms.  The veteran's military service ended in 
November 1981.

During a VA general medical examination a relatively few 
months later, in June 1982, the veteran complained of a 
little pain in the left side of his abdomen.  He also 
indicated that he continued to take Maalox.  On physical 
examination of his abdomen there were no masses, rigidity or 
organomegaly.  He indicated his pancreas was not then 
currently bothering him.  The diagnoses included a history of 
pancreatitis, but currently with negative findings.

If, as here, there is no evidence of a chronic condition in 
service, or this is at least legitimately questionable, then 
a showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.



VA treatment records show the veteran has had abnormal 
creatine levels since service.  Notably, he was hospitalized 
in January and February 1984 at the Bluefield Regional 
Medical Center and the admitting diagnoses included 
pancreatitis.

An abnormal creatine level (an indicator of pancreatitis) was 
noted in a March 1998 statement from a private physician.  VA 
outpatient treatment (VAOPT) records reflect that in June 
2000 the veteran's creatine levels continued to rise.  
A November 2000 VAOPT record noted he had experienced a bout 
of pancreatitis 20 years earlier, which recurred 
intermittently - "off and on."

During a VA endocrine examination in December 2001 the claims 
file was reviewed for the veteran's pertinent medical and 
other history.  And after the clinical portion of the 
evaluation the diagnosis was possible pancreatitis in 1976, 
but no evidence of pancreatitis at this time.  Similarly, 
clinical records of the Bluefield Regional Medical Center 
reflect that a January 2002 abdominal ultrasound revealed the 
veteran's pancreas was unremarkable.

On the other hand, when the veteran was hospitalized in May 
2002 at the Bluefield Regional Medical Center he was 
evaluated, in part, for recurrent pancreatitis.  He was 
scheduled for an abdominal ultrasound and an MRI of the 
pancreas with biliary tree, but if these tests were conducted 
the results were not reported in the discharge summary.  The 
discharge diagnoses, however, included a history of recurrent 
pancreatitis.

VAOPT records reflect that in July 2002 it was reported the 
veteran had had four unexplained episodes of acute 
pancreatitis attributable to alcohol, but he swore that he 
did not use alcohol.



Since the veteran has a confirmed diagnosis of recurrent 
pancreatitis, the determinative issue is whether this 
condition is somehow attributable to his military service, 
especially from the bouts he had in 1980.  Watson v. Brown, 
4 Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

VA furnished the veteran a pancreas examination in December 
2005 for a medical nexus opinion to determine whether his 
pancreatitis is traceable to the condition he had during 
service.  The examiner reviewed the veteran's pertinent 
medical and other history.  The veteran indicated he had his 
first onset of pancreatitis in November 1980, while in the 
military.  He also noted that he had another episode during 
service and at least two episodes since service.  The last 
time he was hospitalized was at Bluefield Regional Medical 
Center in May 2002.  Objective findings indicated that his 
abdominal examination was normal.  However, his creatine was 
high at 1.5, when normal is between .7 and 1.2.  The 
diagnosis was pancreatitis.  Based on the results of the 
examination and review of the claims file, the examiner 
opined that it was at least as likely as not that the 
veteran's pancreatitis was incurred in or aggravated by his 
military service.  The examiner explained that, since the 
veteran's pancreatitis was first seen while on active duty 
and he has had several episodes since, it is likely related 
to his service.  The examiner added, however, that he could 
not make a diagnosis of chronic pancreatitis based on the 
laboratory results, history and the examination.

That notwithstanding, more recent VA treatment records dated 
in June 2007 indicate the only available serum protein 
electrophoresis (SPEP) study, undated, showed elevated beta 
gammopathy consistent with chronic inflammatory disease, 
i.e., "chronic pancreatitis."  Nevertheless, current gamma 
values were normal, indicating this is not a malignant 
disease.  A CT scan in August 2008 also noted no changes in 
the veteran's pancreatitis.

In sum, the record establishes the veteran had two episodes 
of pancreatitis during service.  Indeed, this condition was 
noted in the report of his medical history when examined for 
discharge from service.  So the only remaining question 
is whether his pancreatitis in service was merely acute and 
resolved or, instead, has been manifested by additional 
recurrences during the many years since service to evidence 
the required chronicity of disease to warrant granting the 
claim.

There is no dispute concerning this that, in January 1984, so 
during the third year after his military service ended, the 
veteran again received treatment for pancreatitis.  He also 
more recently had elevated creatine levels in March 1998 and 
in June 2000, prior to and shortly after he filed his claim 
for service connection for pancreatitis in May 2000.  
Moreover, during the pendency of this appeal, he had another 
bout of pancreatitis in May 2002.  Most importantly, the 
December 2005 VA examiner linked the current pancreatitis to 
that the veteran had experienced in service, although at the 
same time indicating this condition is not chronic.

Despite this finding, the May 2002 Bluefield Regional Medical 
Center noted the veteran had a diagnosis of "recurrent 
pancreatitis," which, itself, is a prima fascia indication 
he experiences this condition perpetually, so not just 
as an isolated instance.  Indeed, a June 2007 VA treatment 
record expressly characterizes the pancreatitis as 
"chronic."  Since the veteran had elevated levels of 
creatine (an indicator of an inflamed pancreas) and an 
episode of pancreatitis during the pendency of this appeal, 
these findings, in conjunction with the current diagnosis of 
recurrent pancreatitis, are tantamount to demonstrating that 
his pancreatitis is of a chronic nature that began during his 
active military service.  Consequently, resolving all 
reasonable doubt in his favor concerning the chronic nature 
of this disability, the Board finds that the evidence 
supports granting service connection for pancreatitis.  See 
Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the "benefit- 
of-the-doubt" rule, where there exists "an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter," the veteran shall prevail upon the issue).


ORDER

The claim for service connection for pancreatitis is granted.


REMAND

The veteran is also claiming entitlement to service 
connection for Type II diabetes mellitus as secondary to his 
now service-connected chronic pancreatitis.  Before 
addressing the merits of this remaining claim, however, the 
Board finds that additional development of the evidence is 
necessary.

It is initially worth pointing out that the veteran does not 
claim, and the evidence does not otherwise suggest, that he 
served in Vietnam during the Vietnam era.  His military 
personnel records, including his DD Form 214, do not indicate 
he had any service there.  Consequently, the Board may not 
presume he has diabetes as a result of exposure to herbicides 
(e.g., the dioxin in Agent Orange) because he did not serve 
in Vietnam.  38 C.F.R. §§ 3.307, 3.309(e).

In addition, the record does not provide any probative 
evidence of Type II diabetes mellitus during service or 
within a year after service.  Hence, this condition is not 
subject to direct service connection or the presumptive 
provisions for chronic diseases.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.303, 3.307, 3.309(a).

In sum, the veteran can only establish service connection for 
Type II diabetes mellitus as secondary to his service-
connected pancreatitis.  38 C.F.R. § 3.310.  And this 
requires medical nexus evidence indicating the pancreatitis 
caused or has chronically aggravated the type II diabetes 
mellitus.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. 
Brown, 7 Vet. App. 439 (1996); Velez v. West, 11 Vet. App. 
148, 158 (1998); and Wallin v. West, 11 Vet. App. 509, 512 
(1998).



The December 2005 VA examiner noted that, since there was no 
finding of chronic pancreatitis, the veteran's Type II 
diabetes was not related to his service.  But as the Board 
has since determined in this decision that the pancreatitis 
is indeed chronic ("recurrent") and deserving of service 
connection, another examination and medical opinion are 
needed to determine whether the chronic pancreatitis 
caused or has chronically aggravated the type II diabetes 
mellitus.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4) (VA 
must obtain a medical nexus opinion when necessary to decide 
a claim).

Accordingly, the claim for type II diabetes mellitus is 
REMANDED for the following additional development and 
consideration:

1.  Schedule the veteran for an 
appropriate VA compensation examination 
for a medical nexus opinion indicating 
whether it is at least as likely as not 
that his now service-connected chronic 
pancreatitis either caused or 
chronically (meaning permanently) 
aggravated his Type II diabetes 
mellitus.  And to facilitate making 
this important determination, have the 
designated examiner review the claims 
file for the pertinent medical and 
other history, including a complete 
copy of this remand.

The term "at least as likely as not" does 
not mean merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion such as causation is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is to 
find against it.

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable.

2.  Then readjudicate the veteran's claim in 
light of the additional evidence.  If the 
claim is not granted to his satisfaction, 
send him and his representative a 
supplemental statement of the case and give 
them an opportunity to respond to it before 
returning the file to the Board for further 
appellate consideration of the remaining 
claim for service connection for type II 
diabetes mellitus.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


